SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

192
CA 15-00235
PRESENT: CARNI, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


IN THE MATTER OF STATE OF NEW YORK,
PETITIONER-APPELLANT,

                      V                           MEMORANDUM AND ORDER

PAUL VANDERPOOL, RESPONDENT-RESPONDENT.
(APPEAL NO. 2.)


ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATHLEEN M. TREASURE
OF COUNSEL), FOR PETITIONER-APPELLANT.

EMMETT J. CREAHAN, DIRECTOR, MENTAL HYGIENE LEGAL SERVICE, BUFFALO
(DIANE S. GASTLE OF COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (John L.
Michalski, A.J.), entered January 13, 2015 in a proceeding pursuant to
Mental Hygiene Law article 10. The order, insofar as appealed from,
denied the motion of petitioner seeking leave to renew and reargue.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same memorandum as in State of New York v Vanderpool ([appeal No.
1] ___ AD3d ___ [Mar. 25, 2016]).




Entered:    March 25, 2016                      Frances E. Cafarell
                                                Clerk of the Court